DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2013/0025101 Heinrich Pfeiffer (‘Pfeiffer hereafter), 
U.S. 2017/0225218 Kyung-Ho CHO (‘Cho hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 16 – 24 and 26 - 35 are allowed. -
Claims 1 – 15, 25 has been canceled.

Allowable Subject Matter
Claim[s] 16  & 35 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “wherein each bolt is arranged in a respective one of the elongated holes, allowing a translational displacement of the bolts in the elongated holes relative to an associated one of the movable press jaws upon rotation of the at least one of the at least two movable press jaws about a respective one of the axes (Claim 16),” and 
“wherein each bolt is arranged in a respective one of the elongated holes, allowing a translational displacement of the bolts in the elongated holes relative to an associated one of the movable press jaws upon rotation of the at least one of the at least two movable press jaws about a respective one of the axes; placing a tubular workpiece between the movable press jaws; closing the press ring to thereby press the tubular workpiece (Claim 35).” 
The closest prior art is as cited were ‘Pfeiffer & ‘Cho. 
‘Pfeiffer teaches a press ring and a method of pressing a tubular workpiece with a press ring, in the Abstract, Para 0002, and Figures. ‘Pfeiffer teaches two movable press jaws having a proximal and a distal end, #38, and each press jaw defines an elongated hole. ‘Pfeiffer teaches teaches movable press jaws #38 connect to rotatable connecting press jaws, and the movable press jaws are hinged at their proximal ends to the connecting press jaws. ‘Pfeiffer teaches bolts having axis’ and allow jaws to rotate and receive and open and close about a workpiece. 
‘Pfeiffer does not teach: each bolt in a respective elongated hole allowing translation displacement of bolts in elongated holes relative to an associated one of the movable press jaws upon rotation of at least one of the at least two movable press jaws about a respective axes.  ‘Pfeiffer shows bolts #24 & 28 without any elongated holes.
	‘Cho does not teach any elongated holes. 
Neither of these references provides elongated holes or slots for the bolts to pass through. Also, neither of these references anticipates nor renders obvious the 

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
08/18/2021